Gary R. Henrie Attorney at Law 3518 N. 1450 W. Telephone:801-310-1419 Pleasant Grove, UT84062 E-mail:grhlaw@hotmail.com April 24, 2012 Via EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mr. Larry Spirgel Assistant Director Division of Corporation Finance Washington, D.C. 20549-0404 Re:Meganet Corporation Registration Statement on Form S-1 Filed August 12, 2011 File No. 333-176256 Dear Mr. Spirgel: As outside counsel to Meganet Corporation (the “Company”), I have prepared this letter with management and the Company’s outside auditors in response to the staff’s comment letter dated April 17, 2012, regarding the Company’s registration statement on Form S-1.Each comment is reproduced below in bold italics and followed by the Company’s response. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 13 1. We note your response to comment one from our letter dated March 8, 2012.Given the materiality of the amount of sales in the pipeline to your business and recent operations, please revise your disclosure to incorporate your response.That is, disclose your CEO’s travels and explain in more detail what you mean by the “implementation” of these orders andhow they are imminent.With a view towards disclosure, discuss when you may book these sales as revenue and present the timelines mentioned in your response. Response:The last paragraph on page 13 has been added in response to this comment. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie Outside Counsel to the Company
